DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on July 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 13 and 16-17 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 8, 13 and 16-17 are acknowledged.  
Response to Arguments
Applicant’s arguments regarding 101 Alice rejections have been considered and found persuasive.  101 Alice rejections have been withdrawn.   Applicant's arguments regarding 103 rejections have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2018/0108197 A1) in view of Harrison (US 7, 725, 344 B2).

Claim 1
Phillips discloses the following limitations:

An automated inventory control system comprising:

a storage device including a plurality of storage locations for storing objects; (se at least abstract and Fig 3).

an access control device configured to receive user credentials for access to the storage device; (see at least paragraphs 0052 and 0129).

a data storage configured to store configurable parameters associated with the storage device, and information corresponding to respective users of the storage device (see at least abstract, figure 12, paragraphs 0013, 0038 and 0103-0107).

wherein, in response to the access control device receiving user credentials by the access control device, the storage device is configured to obtain configurable parameters from the data storage based on at least one of: one or more of: a work order associated with the user, or tools associated with the work order (see at least abstract, figure 12, paragraphs 0013, 0038 and 0103-0107).

Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses plurality of languages and that the configurable parameters are in an assigned language, however Harrison in at least column 6 lines 10-25 evidences that displaying information such as work orders in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore, Phillips discloses the following limitations:

wherein the configurable parameters from the data storage (see at least abstract, figure 12, paragraphs 0013, 0038 and 0103-0107).
Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses plurality of languages and that the configurable parameters are in an assigned language, however Harrison in at least column 6 lines 10-25 evidences that displaying information such as work orders in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Phillips discloses the following limitations:

wherein the configurable parameters include text files, audio files, and video files (see at least abstract, figure 12, paragraphs 0013, 0038 and 0103-0107).

Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses plurality of languages and that the configurable parameters are in an assigned language, however Harrison in at least column 6 lines 10-25 evidences that displaying information such as work orders in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
Furthermore Phillips discloses the following limitations:

further comprising: a display associated with the storage device, (see at least abstract).

wherein the configurable parameters includes display information comprising one or more of: work instructions, tool selection, safety guidelines, torque settings, system and tool status alerts, or warnings, and (see at least abstract and paragraphs 0104-0108).

wherein, after the access control device receives user credentials from the user, the storage device is configured to display the display information  (see at least paragraphs 0129-0131).

Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses plurality of languages and displaying information in an assigned language, however Harrison in at least column 6 lines 10-25 evidences that displaying information such as work orders in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 5
Furthermore Phillips discloses the following limitations:

wherein the access control device includes one or more of: an RFID proximity sensor, a mag stripe card scanner, a barcode scanner, a camera, or a biometric sensor.(see at least paragraph 0052).

Claim 6
Furthermore Phillips discloses the following limitations:

wherein the data storage stores text strings, audio files, and video files (see at least abstract, paragraphs 0169 and 0050).

Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses storing information in a plurality of languages however Harrison in at least column 6 lines 10-25 evidences that displaying information in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7

Furthermore Phillips discloses the following limitations:

wherein the information corresponding to respective users of the storage device further includes an assigned unit of measurement, and (see at least figure 9A and paragraphs 0107-0108, 0042, 0058 and 0076-0077).

in response to the access control device receiving user credentials from a user, the storage device is configured to obtain configurable parameters from the data storage in the assigned unit of measurement of the information corresponding to the user. (see at least figure 9A and paragraphs 0107-0108, 0042, 0058 and 0076-0077).

Claim 8
Furthermore Phillips discloses the following limitations:

wherein the storage device is further configured to obtain configurable parameters from the data storage based on a second user associated with the user (see at least paragraphs 0103-0107).

Claim 9
Furthermore Phillips discloses the following limitations:

the storage device is one of a tool locker, a tool crib, or a secure storage device (see at least abstract and figure 3).


Claim 10
Furthermore Phillips discloses the following limitations:

further comprising one or more sensing systems configured to detect presence or absence of the objects (see at least abstract).

Claim 11
Furthermore Phillips discloses the following limitations:

wherein the one or more sensing systems includes one or more of:

one or more cameras configured to obtain images of the plurality of storage locations, (see at least paragraph 0057).

one or more RF sensors configured to detect RFID tags, (see at least paragraph 0113 and 0116).


Claim 12
Furthermore Phillips discloses the following limitations:

further comprising:

one or more network connections configured to connect the data storage to the storage device and one or more other storage devices, (see at least figure 8 and paragraphs 0090-0091).

wherein the data storage is physically remote from one or more of the storage device and the one or more other storage devices, and (see at least paragraphs 0015 and 0051).

wherein the data storage is configured to transmit the configurable parameters to the user to each of the storage device and the one or more other storage devices. (see at least paragraphs 0015 and 0051).

Phillips in at least paragraphs 0103-0107 discloses associating the user, work orders and tools.  Phillips  does not explicitly discloses a plurality of languages and/or an assigned language to the user however Harrison in at least column 6 lines 10-25 evidences that displaying information in customer language preference is conventional in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Harrison to the invention in Phillips in order to improve customer’s satisfaction (Harrison column 1 lines 60-65).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 13-20, claims 13-20 recite substantially similar limitations to claim 1-12 and are therefore rejected using the same art and rationale set forth above.    


CONCLUSION


	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ARIEL J YU/           Primary Examiner, Art Unit 3687